Exhibit 10.30





Performance Share Unit
Award Agreement
Ameren Corporation
2014 Omnibus Incentive Compensation Plan
, 2014









    

--------------------------------------------------------------------------------




Ameren Corporation
Performance Share Unit Award Agreement
THIS AGREEMENT, effective [ , 2014], represents the grant of Performance Share
Units by Ameren Corporation (the “Company”), to the Participant named below,
pursuant to the provisions of the Ameren Corporation 2014 Omnibus Incentive
Compensation Plan (as the same may be amended from time to time, the “Plan”).
The number of Shares ultimately earned and paid, if any, for such Performance
Share Units will be determined pursuant to Section 3 of this Agreement.
The Plan provides a description of the terms and conditions governing the
Performance Share Units. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms will completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms will
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
1.    Grant Information. The individual named below has been selected to be a
Participant in the Plan, as specified below:
(a)    Participant:
(b)    Target Number of Performance Share Units:
2.    Performance Period. The performance period begins on January 1, 2014, and
ends on December 31, 2016 (“Performance Period”).
3.    Performance Grid. The number of Performance Share Units earned by the
Participant under this Agreement will be determined in accordance with the
following grid. If the actual performance results fall between two of the
categories listed below, straight-line interpolation will be used to determine
the amount earned. Payouts that otherwise would have been more than 100% of
Target will be capped at Target if the Company’s total shareholder return
(“TSR”) is negative over the three-year period. TSR shall be calculated in the
manner set forth in Exhibit 1 hereto and compared to the peer group identified
in Exhibit 1.


Ameren’s Percentile in
Total Shareholder Return vs. Utility Peers
During the Performance Period
Payout—Percent of Target
Performance Share Units Granted
90th percentile +
200%
70th percentile
150%
50th percentile
100%
30th percentile
50%
<30th percentile but three-year average GAAP Earnings Per Share (“EPS”) reaches
or exceeds the average of the Executive Incentive Plan (“EIP”) threshold levels
for 2014, 2015 and 2016
30%
<30th percentile and three-year average GAAP EPS1 does not reach the average of
the EIP threshold levels for 2014, 2015 and 2016
0% (no payout)



















































__________________________________
1 GAAP EPS achievement levels could be adjusted to include or exclude specified
items of an unusual or non recurring nature as determined by the Committee at
its sole discretion and as permitted by the Plan.



    

--------------------------------------------------------------------------------




4.    Calculation of Earned Performance Share Units. The Committee, in its sole
discretion, will determine the number of Performance Share Units earned by the
Participant at the end of the Performance Period based on the performance of the
Company, calculated using the performance grid set forth in Section 3 of this
Agreement.
5.    Vesting of Performance Share Units. Subject to provisions set forth in
Section 9 of this Agreement related to a Change of Control (as defined in the
Second Amended and Restated Ameren Corporation Change of Control Severance Plan,
as amended (the “Change of Control Severance Plan”)) of the Company and Section
10 of this Agreement relating to termination for Cause (as defined in the Change
of Control Severance Plan), the Performance Share Units will vest as set forth
below:
(a)
Provided the Participant has continued employment through such date, one hundred
percent (100%) of the earned Performance Share Units will vest on December 31,
2016; or

(b)
Provided the Participant has continued employment through the date of his death
and such death occurs prior to December 31, 2016, the Participant will be
entitled to a prorated award based on the Target Number of Performance Share
Units set forth in Section 1(b) of this Agreement plus accrued dividends as of
the date of his death, with such prorated number based upon the total number of
days the Participant worked during the Performance Period; or

(c)
Provided the Participant has continued employment through the date of his
Disability (as defined in Code Section 409A), and such Disability occurs prior
to December 31, 2016, one hundred percent (100%) of the Performance Share Units
he would have earned had he remained employed by the Company for the entire
Performance Period will vest on December 31, 2016, based on the actual
performance of the Company during the entire Performance Period; or

(d)
Provided the Participant has continued employment through the date of retirement
(as described below) and such retirement occurs before December 31, 2016, the
following vesting schedule shall be applicable to the Performance Share Units:

(i)
If the Participant retires at an age of 55 or greater with five (5) or more
years of service (as defined in the Ameren Retirement Plan, as supplemented and
amended from time to time) and is not otherwise described in paragraph (ii)
below— the Participant is entitled to receive a prorated portion of the
Performance Share Units that would have been earned had the Participant remained
employed by the Company for the entire Performance Period, based on the actual
performance of the Company during the entire Performance Period, with the
prorated number based upon the total number of days the Participant worked
during the Performance Period; or

(ii)
If the Participant retires after reaching age 62 with ten (10) or more years of
service (as defined in the Ameren Retirement Plan, as supplemented and amended
from time to time)— the Participant is entitled to receive one

hundred percent (100%) of the Performance Share Units that would have been
earned had the Participant remained employed by the Company for the entire
Performance Period based on the actual performance of the Company during the
entire Performance Period.
Termination of employment during the Performance Period for any reason other
than death, Disability, retirement as described above, or on or after a Change
of Control in accordance with Section 9 will require forfeiture of this entire
award, with no payment to the Participant.
6.    Form and Timing of Payment. All payments of vested Performance Share Units
pursuant to this Agreement will be made in the form of Shares. Except as
otherwise provided in this Agreement, payment will be made upon the earlier to
occur of the following:
(a)    February, 2017 or as soon as practicable thereafter (but in no event
later than March 15, 2017);
(b)    The Participant’s death or as soon as practicable thereafter (but in no
event later than March 15 of the calendar year following the year in which the
Participant’s death occurred).
Fractional Performance Share Units that constitute less than a single share may
be rounded to the nearest full share or converted to cash, at the Company’s
option.
7.    Right as Shareholder. Except as specifically set forth in this Agreement,
the Participant shall not have voting or any other rights as a shareholder of
the Company with respect to Performance Share Units. The Participant will obtain
full voting and other rights as a shareholder of the Company upon the payment of
the Performance Share Units in Shares as provided in Section 6 or 9 of this
Agreement.
8.    Dividends. The Participant shall be entitled to receive dividend
equivalents, which represent the right to receive Shares measured by the
dividend payable with respect to the corresponding number of Performance Share
Units. Dividend equivalents on Performance Share Units will accrue and be
reinvested into additional Performance Share Units throughout the three-year
Performance Period. The additional Shares will be paid as set forth in Section 6
or 9 of this Agreement. Participants will not be entitled to any dividend
equivalent amount on Performance Share Units covered by this Agreement which are
not ultimately earned.
9.    Change of Control.
(a)    Company No Longer Exists. Upon a Change of Control which occurs on or
before December 31, 2016 in which the Company ceases to exist or is no longer
publicly traded on the New York Stock Exchange or the NASDAQ Stock Market,
Sections 3, 4, 5 and 6 of this Agreement, unless otherwise provided, shall no
longer apply and instead, the amount distributed under this Award shall be based
on the Target Number of Performance Share Units awarded as set forth in Section
1(b) of this Agreement plus any accrued dividends and interest as follows:
(i)
The amount underlying this Award as of the date of the Change of Control shall
equal the value of one Share based on the closing price on the New York Stock
Exchange on the last trading day prior to the date of the Change of Control
multiplied by the

sum of the Target Number of Performance Share Units awarded as set forth in
section 1(b) of this Agreement plus the additional Performance Share Units
attributable to accrued dividends as of the date of the Change of Control;
(ii)
Interest on this Award shall accrue based on the prime rate (adjusted on the
first day of each calendar quarter) as published in the “Money Rates” section in
the Wall Street Journal from the date of the Change of Control until this Award
is distributed or forfeited;

(iii)
If the Participant remains employed with the Company or its successor until the
last day of the Performance Period, this Award, including interest, shall be
paid to the Participant in an immediate lump sum on January 1, 2017, or as soon
as practicable thereafter (but in no event later than March 15, 2017);

(iv)
If the Participant retired (as described in Section 5(d) of this Agreement) or
terminated employment due to Disability prior to the Change of Control under
Section 9(a) of this Agreement, the Participant shall immediately receive
payment under this Award upon such Change of Control;

(v)
If the Participant remains employed with the Company or its successor until his
death or Disability which occurs after the Change of Control and before the last
day of the Performance Period, the Participant (or his estate or designated
beneficiary) shall immediately receive payment under this Award, including
interest (if any), upon such death or Disability;

(vi)
If the Participant has a qualifying termination (as defined in Section 9(c) of
this Agreement) before the last day of the Performance Period, the Participant
shall immediately receive payment under this Award, including interest (if any),
upon such termination; and

(vii)
In the event the Participant terminates employment before the end of the
Performance Period for any reason other than as described in Sections (iv), (v)
or (vi) above, this Award, including interest (if any), will immediately be
forfeited.

(b)    Company Continues to Exist. If there is a Change of Control of the
Company but the Company continues in existence and remains a publicly traded
company on the New York Stock Exchange or the NASDAQ Stock Market, the
Performance Share Units will pay out upon the earliest to occur of the
following:
(i)
As set forth in Section 6 (“Form and Timing of Payments”) of this Agreement in
accordance with the vesting provisions of Sections 5(a), (b), (c) and (d) of
this Agreement; or

(ii)
If the Participant experiences a qualifying termination (as defined in Section
9(c) of this Agreement) during the two-year period following the Change of
Control and the termination occurs prior to January 1, 2017, one hundred percent
(100%) of the Performance Share Units he would have earned had he remained
employed by the Company for the entire Performance Period based on the actual
performance of the Company during the entire Performance Period. Such
Performance Share Units will vest on December 31, 2016 and the vested
Performance Share Units will be paid in Shares on January 1, 2017 or as soon as
practicable thereafter (but in no event later than March 15, 2017).

(c)    Qualifying Termination. For purposes of Sections 9(a)(vi) and 9(b)(ii) of
this Agreement, a qualifying termination means (i) an involuntary termination
without Cause, (ii) for Change of Control Severance Plan participants, a
voluntary termination of employment for Good Reason (as defined in the Change of
Control Severance Plan) or (iii) an involuntary termination that qualifies for
severance under the Ameren Corporation Severance Plan for Ameren Employees (as
in effect immediately prior to the Change of Control).
(d)    Termination in Anticipation of Change of Control. If a Participant
qualifies for benefits as provided in the last sentence of Section 4.1 of the
Change of Control Severance Plan, or if a Participant is not a Participant in
the Change of Control Severance Plan but is terminated within six (6) months
prior to the Change of Control and qualifies for severance benefits under the
Company’s general severance plan and the Participant’s termination of employment
occurs before December 31, 2016, then the Participant shall receive (i) upon a
Change of Control described in Section 9(a) of this Agreement, an immediate cash
payout equal to the value of one Share based on the closing price on the New
York Stock Exchange on the last trading day prior to the date of the Change of
Control multiplied by the sum of the Target Number of Performance Share Units
awarded as set forth in Section 1(b) of this Agreement plus the additional
Performance Share Units attributable to accrued dividends or (ii) upon a Change
of Control described in Section 9(b) of this Agreement, the payout provided for
in Section 9(b) of this Agreement.
10.    Termination for Cause. Termination of employment for Cause at any time
prior to payout of the Shares will require forfeiture of the entire Performance
Share Unit Award, with no distribution of any Shares to the Participant.
11.    Nontransferability. Performance Share Units awarded pursuant to this
Agreement may not be sold, transferred, pledged, assigned or otherwise alienated
or hypothecated (a “Transfer”) other than by will or by the laws of descent and
distribution, except as provided in the Plan. If any Transfer, whether voluntary
or involuntary, of Performance Share Units is made, or if any attachment,
execution, garnishment, or lien will be issued against or placed upon the
Performance Share Units, the Participant’s right to such Performance Share Units
will be immediately forfeited to the Company, and this Agreement will lapse.
12.    Requirements of Law. The granting of Performance Share Units under the
Plan will be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.
13.    Tax Withholding. The Company will have the power and the right to deduct
or withhold, or require the Participant or the Participant’s beneficiary to
remit to the Company, an amount sufficient to satisfy federal, state, and local
taxes, domestic or foreign, required by law or regulation to be withheld with
respect to any taxable event arising as a result of this Agreement.
14.    Stock Withholding. With respect to withholding required upon any taxable
event arising as a result of Performance Share Units granted hereunder, the
Company, unless notified
otherwise by the Participant in writing within thirty (30) days prior to the
taxable event, will satisfy the tax withholding requirement by withholding
Shares having a Fair Market Value equal to the total minimum statutory tax
required to be withheld on the transaction. The Participant agrees to pay to the
Company, its Affiliates and/or its Subsidiaries any amount of tax that the
Company, its Affiliates and/or its Subsidiaries may be required to withhold as a
result of the Participant’s participation in the Plan that cannot be satisfied
by the means previously described.
15.    Administration. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which will be binding upon the Participant.
16.    Continuation of Employment. This Agreement will not confer upon the
Participant any right to continuation of employment by the Company, its
Affiliates, and/or its Subsidiaries, nor will this Agreement interfere in any
way with the Company’s, its Affiliates’, and/or its Subsidiaries’ right to
terminate the Participant’s employment at any time.
17.    Amendment to the Plan. The Plan is discretionary in nature and the
Committee may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may in any way
adversely affect the Participant’s rights under this Agreement, without the
Participant’s written approval.
18.    Amendment to this Agreement. The Company may amend this Agreement in any
manner, provided that no such amendment may adversely affect the Participant’s
rights hereunder without the Participant’s written approval.
19.    Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the Performance Share Units, will be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
20.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions will nevertheless be binding and
enforceable.
21.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement will be determined and
governed by the laws of the State of Missouri without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation will be conducted in the federal or
state courts of the State of Missouri.
22.    Section 409A of the Code. This Agreement shall be interpreted in a manner
that satisfies the requirements of Code Section 409A. The Committee may make
changes in the terms or operation of the Plan and/or this Agreement (including
changes that may have retroactive effect) deemed necessary or desirable to
comply with Code Section 409A. The
Company makes no representation or covenants that this Award will comply with
Section 409A of the Code.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of , 2014.




Ameren Corporation
 
 
By:
 
 
Vice President and Chief Human Resources Officer
of Ameren Services Company, on behalf of Ameren Corporation
 
 
 
 
By:
 
 
Participant
 
 



EXHIBIT 1


Total Shareholder Return
Total Shareholder Return shall be calculated as follows:


[totalshareholderreturn.jpg]


*In practice, dividends will be treated as having been reinvested quarterly.


Peer Group
Following are the peer group companies. In order to be counted in the final
calculations, a company must still have a ticker at the end of the performance
period, except companies that declare bankruptcy during the performance period
will remain in the group and their TSR will be set at a negative 100%.


Company
Ticker
Company
Ticker
ALLIANT ENERGY GROUP
LNT
PEPCO HOLDINGS
POM
CLECO CORPORATION
CNL
PG&E
PCG
CMS ENERGY
CMS
PINNACLE WEST CAPITAL CORP
PNW
CONSOLIDATED EDISON
ED
PORTLAND GENERAL
POR
DTE ENERGY CO
DTE
SCANA CORP.
SCG
EDISON INTERNATIONAL
EIX
SOUTHERN COMPANY
SO
GREAT PLAINS ENERGY INC
GXP
UIL HOLDINGS
UIL
INTEGRYS ENERGY GROUP
TEG
XCEL ENERGY INC
XEL
NISOURCE
NI
WESTAR ENERGY, INC.
WR
NORTHEAST UTILITIES
NU
WISCONSIN ENERGY
WEC










    